Title: From George Washington to Richard Platt, 26 February 1781
From: Washington, George
To: Platt, Richard


                        
                            Sir,
                            New Windsor 26th Feb. 1781
                        
                        If you have a larger Portmanteau than the one the bearer brings pray exchange it.
                        Let the Bridle the bearer brings have the best sett of Rains your Saddler can put to the Bitt. & with
                            as much expedition as possible I am Sir Yr Most Obt 
                        
                            Go: Washington
                        
                    